﻿It is with great
pleasure that I convey to you, Mr. President, my
congratulations on your election to guide the work of this
session of the General Assembly. At the same time I extend
congratulations to the country that you represent with such
distinction. Your outstanding qualities guarantee a
competent presidency, which will certainly contribute to the
success of our work.
I should also like to express my special appreciation
for the enlightened and committed leadership of your
predecessor, Mr. Freitas do Amaral, who, in the course of
the historic fiftieth session of the General Assembly, made
an undeniable contribution to the continued progress of the
United Nations.
I also take this opportunity to express the highest
appreciation of my delegation for the vision, initiative and
determination that have characterized the work of the
Secretary-General, Mr. Boutros Boutros-Ghali, in his
pursuit of the noble objectives of our Organization. It is
with pleasure that I reiterate here the support of my
country for his re-election.
Cape Verde, being a small developing country that
is particularly affected by drought and desertification, and
without any means of defence, has every reason to place
a great deal of hope in the success of the United Nations,
particularly with respect to the fulfilment of the principles
and the goals of its Charter, such as the promotion of
peace and security, social and economic development, the
protection and defence of the environment, human rights
and international law.
But small countries are not the only ones looking to
the United Nations with hope. In today’s world, when
interdependencies are increasing and globalization is
spreading to a growing number of sectors of humankind’s
activity, the existence and the work of our Organization
is becoming more and more indispensable to all nations
of the globe.
Governments are, in fact, more clearly aware of the
need for international forums in which, through
accommodation, they can reach consensus and decide on
global policies, strategies and actions that, increasingly,
are in the interests of the whole planet.
However, no institution apart from the United
Nations has the vocation or the capacity to respond to
those needs, since, to a large extent, it is the architect of
the international stage on which we are players today.


Under the auspices of the United Nations many results
have been achieved in the search for solutions to the
problems that afflict humankind. Spectacular progress has
allowed human beings to take giant steps in science and
technology. Nevertheless, there are still huge challenges to
overcome, so that the ideals of the founders of the United
Nations may triumph all over the face of the Earth.
In reality, for many people peace is still a dream, and
promises of the distribution of the dividends from the end
of the cold war have become an illusion. Malnutrition,
disease, illiteracy — the eternal partners of
underdevelopment — still overpower nations, preventing
them from developing to their full potential to the benefit
of their populations. Similarly, in many countries human
rights are flagrantly violated, women are marginalized, and
children fall victim to maltreatment and exploitation. In
other countries, ethnic groups are subject to persecution and
systematic “cleansing”.
At the same time, situations of tension, such as arms
and drug trafficking, the internationalization of organized
crime and an upsurge in terrorism, are becoming
generalized.
But it is necessary to bear in mind that such
phenomena, both because of their origin and impact, can be
fought efficiently only if there is a firm, unequivocal
commitment by all States to improve international
cooperation and better utilize resources within the
framework of the United Nations.
Cape Verde, due to its proximity to the Sahara desert,
is particularly affected by ecological problems, since, like
other countries of the Sahel, it faces continuous
environmental degradation, which threatens the very
survival of its population.
It is therefore natural for us to welcome with joy the
adoption and entry into force of the United Nations
Convention to Combat Desertification in Those Countries
Experiencing Serious Drought and/or Desertification,
Particularly in Africa, in particular its Regional
Implementation Annex for Africa. The particular attention
paid to Africa is clearly justified. This continent is, without
the shadow of a doubt, the most affected by drought and
the most threatened by the advance of desertification. The
ecological balance of the African continent, one fourth of
the area of the planet, is crucial to stabilize the environment
as a whole.
For that reason, the efforts that need to be made to
prevent the desert from spreading must be shared by the
entire international community.
Cape Verde is therefore committed, together with
other countries, to establishing an international mechanism
with the aim of facilitating the implementation and
financing of the projects and programmes of the
aforementioned Convention. We stress the praiseworthy
action, at the subregional level, of the Permanent Inter-
State Committee on Drought Control in the Sahel in
coordinating efforts to fight drought and desertification.
I should also like to underline the significant efforts
made in this area at the national level in Cape Verde. The
reforestation programme launched in the first years of my
country’s independence continues with the same vigour
20 years later, and the results achieved are encouraging.
Since the programme was launched, the area covered has
gone from 7,413 to nearly 181,275 acres. I must also
highlight the major support given by Cape Verde’s
development partners, without which it would not be
possible to maintain the reforestation programme at its
current pace, which is satisfactory to all.
In spite of the success of this programme and of the
efforts made, my country is still affected by the
devastating consequences of drought. In fact, due to the
lack of rainfall in July and the insufficient rain last
August and September, Cape Verde faces a year of crop
failure, which, once again, has given rise to anxiety and
distress among Cape Verde’s farmers.
Therefore, my Government will be forced, once
again, to make an unexpected effort to address the
consequences of such a situation, which, of course, will
have a negative impact on the development process.
We therefore urge international solidarity with the
people and Government of Cape Verde to help our
country overcome the current farming crisis and ensure
employment in the rural areas.
The world is seeing the gap widen between
industrialized countries and developing countries.
Economic globalization and the development of
information and communications technology highlight
existing differences. Restrictive immigration policies,
which are associated with the spread of racism and
xenophobia, are gathering speed day by day, which is
disturbing to us.
2


Meanwhile, developing countries and, in particular, the
least developed, face the consequences of accelerated
population growth, which has direct repercussions on
unemployment.
The pursuit of full employment should be the top
priority of social and economic policies aimed at bringing
about development in order to provide all — men and
women — with the chance to ensure that their means of
subsistence are secure and long-lasting. Unfortunately, the
international community is still reluctant to assume its
responsibilities in such matters.
A heavy burden thus falls upon the developing
countries — the task of recovering from the delays
resulting from an economic order that has not been, and
still is not, in their favour.
This burden is even heavier in view of the inexorable
trend towards the reduction of financial flows to the least
developed countries, both in official development assistance
and foreign direct investment.
In this regard, the Agenda for Development, aimed at
supporting those countries in their efforts for recovery,
should make urgent demands with regard to international
cooperation for development. It should, at the same time,
reaffirm the right to development as a main concern of the
international community. The Agenda for Development
cannot be seen as a mere enunciation of principles, but
should be taken as a true charter of social and economic
goals, with the United Nations playing a key role in its
promotion and materialization.
In order to prepare the United Nations for the
challenges facing humankind as we approach the end of the
century, we are committed to improving of the Organization
by promoting and undertaking reforms with the aim of
strengthening it and empowering it so that it is better able
to fulfil the objectives of its Charter. There have been long
and complex negotiations on the reform and restructuring
of the United Nations system. This exercise has been
characterized by its particular intensity and richness, aimed
at adapting the institutions of our Organization to the new
challenges that face humankind as we approach the end of
the century.
But we are close to the time when decisions of the
utmost importance to the future of the United Nations will
have to be taken. They will have to correspond, with due
balance, to the concerns of large and small countries. What
will certainly not be acceptable is a situation in which
reforms end up maintaining the differences that already
exist today. We support the idea that reforms should
reflect the deep changes that have taken place in the 50
years since the creation of the United Nations. There must
be fair representation for all regions of the world in the
decision-making bodies of the United Nations, particularly
in the Security Council. In this regard, we recognize the
need for Africa to be duly represented, namely with
African countries as permanent members of the Council.
We have all witnessed the successes, however
relative, of the difficult talks on nuclear disarmament, in
particular the indefinite extension of the Treaty on the
Non-Proliferation of Nuclear Weapons, and the very
recent adoption by the General Assembly of the
Comprehensive Nuclear-Test-Ban Treaty, which I had the
honour and pleasure to sign on behalf of my country on
2 October 1996. We believe that these two documents
provide a historic opportunity and a powerful impetus for
the creation of conditions that will allow us to look with
hope to the possibility, one day, of a world free of all
nuclear weapons and of the nightmare of their use. The
process of nuclear disarmament should, from now on,
gain greater attention and follow-up.
The signature in Cairo, on 11 April, of the Pelindaba
Treaty, which is the conclusion of joint efforts made by
the Organization of African Unity and the United Nations,
marked the solemn pledge of the Governments and
peoples of Africa to assume their share of the task of
ridding the continent and the planet of nuclear weapons,
in the same way as did the Governments of Latin
America and the Caribbean in 1967, and those of the
South Pacific in 1985.
Cape Verde, which has consistently supported all
efforts aimed at banning weapons of mass destruction,
cannot but congratulate itself on the strengthening of
international stability and security.
Expectations were therefore raised in respect of the
planned fourth special session of the General Assembly
devoted to disarmament. We note that its mandate will be
defined in the course of this session. We hope the special
session will become a landmark in the creation of an
atmosphere of relief and trust that will help us to reach
the goal of eliminating weapons of mass destruction and
reducing conventional armaments.
A combination of historical, political, economic and
climatic factors, among others, have given Africa the
lowest level of development of any continent over the
3


past three decades. Social and economic indicators are still
negative, as are Africa’s prospects for the future.
Approximately 50 per cent of the population of our
continent lives in a state of absolute poverty and that
percentage will surely increase if quick and efficient
solutions are not found to resolve this crisis. At the same
time, as cause and consequence of this appalling scenario,
we have witnessed a succession of bloody conflicts,
bringing even greater poverty, disease and the degradation
or even destruction of the environment.
For this reason, so many important resources and
capabilities that are essential to assessing and resolving the
complex issues of development are being wasted and, very
often, forever lost on the battlefields.
But it is not only the countries directly involved in
such conflicts that suffer the consequences. The tension
brought about by the presence of armed groups across the
borders of other States, the tragedy of refugees and
displaced persons seeking shelter in neighbouring countries
and very often the consequent destruction of the
environment, the spread of disease, the degeneration of
moral values, the horror of suffering and behaviours far
removed from human values are all situations not confined
to the territorial limits of the States where conflicts occur.
It is therefore with deep sorrow that we witness the
never-ending armed conflicts on our continent, despite the
efforts of both the African and the international
communities to put an end to them. Even when the parties
involved seem to have reached an agreement for the re-
establishment of peace, there are unjustified reversals that
jeopardize the entire process.
An example of this is the conflict that still exists in
Angola, a country with which Cape Verde has deep ties not
only of history and culture, but also of solidarity. We
support the efforts of the Angolan Government and the
international community to undertake all tasks aimed at
bringing about a lasting peace, social stability and the
normal functioning of institutions at the national level,
without which the Angolan people will be unable to enjoy
the tranquillity they rightfully deserve and the wealth they
could and should benefit from, given the huge potential of
their country.
The need for joint action to end the nightmare of war
in several regions of the African continent is becoming
more and more urgent. The creation of the OAU
Mechanism for Conflict Prevention, Management and
Resolution was a far-sighted decision giving our continent
the autonomous ability to help resolve situations of
violence and tension.
Nevertheless, it is important to stress that, in keeping
with the principles that are at the foundation of that
Mechanism, its main aim is anticipation and prevention of
conflicts. Peacekeeping and security in the world remain
the primary responsibility of the United Nations Security
Council, though there may be a justification in some
situations for the involvement of the OAU in specific
peacekeeping and observer missions.
Addressing the causes of the conflicts, however,
remains the most important issue. These causes are to be
found essentially in the conditions of underdevelopment
that persist in most of our countries. Such conditions
nurture the seeds of violence and intolerance, are at the
root of armed conflicts and block the establishment of
structures to ensure democratic participation and its
resulting human rights benefits. Key elements for the
attainment of peace in Africa are therefore the promotion
of lasting development, investment in human resources
and ensuring that current processes of democratization are
successful and widespread. It is imperative that such
processes be duly supported so that they can consolidate
and improve the living conditions of the population and
stand up to possible coups de force or other such threats.
The promotion and use of dialogue must be employed to
resolve situations of civil strife and armed conflict.
In the light of the dimension and scale of the
problem of development in Africa and questions of
security, we agree with the argument that Africa is
currently the major challenge facing the United Nations.
Development, security and peace are major concerns in
the minds of the leaders of the continent and of all others
interested in the future of Africa. These goals are
interrelated and cannot be achieved separately.
Of all the factors limiting the achievement of such
objectives, the reduction of poverty is undoubtedly the
one that must first be overcome through a strategy of
sustainable development. Without this, the remaining
economic and social goals cannot be achieved. The
persistence of poverty is a constant threat not only to
economic development, but also to the political and social
stability of States and to the preservation of the
environment.
Another fact to bear in mind is that solutions for the
problems of development in Africa should be designed
and managed on our own continent, thus making
4


responsibility for Africa dependent on the development of
the countries thereof. In this context, Africa is currently
deeply committed to the search for internal and lasting
solutions to its problems, which in no way suggests a
rejection of the technological and financial resources and
contributions that we believe the international community
should continue to make available so that we can overcome
the major difficulties we still face.
African countries are fully aware that they must take
their destiny into their own hands and have been trying to
implement measures that reflect their seriousness and hence
worthiness to receive support in order to produce the
expected results.
Several African countries have been undertaking
institutional reforms with the aim of opening up their
markets, reducing the role of the State in the economy and
strengthening the private sector in order to make it credible
and able to generate employment. Such reforms, combined
with democracy and the development of civil society, tend
to promote social and economic stability, thereby
marshalling internal resources and encouraging foreign
investment.
In this context, we must stress the importance of
initiatives to promote greater foreign private investment, a
source of employment and added value which is
fundamental to ensuring the continuous and stable growth
of African economies.
Another important initiative in which Africa is
engaged is the African Economic Community, which
received a decisive boost in May 1994 when the Abuja
Treaty entered into force. As a first step in its
implementation, the African countries are engaged in
strengthening the regional integration of their economies
through regional economic communities.
Last year, the Organization of African Unity adopted
the Cairo Plan of Action to give new impetus to the
economic and social development of Africa. Its
objectives — responsible management, food security,
development of human resources, the proper and effective
use of natural resources, cooperation and economic regional
integration — are ambitious but feasible. They depend upon
the political will of Governments and their ability to
marshal the internal means and external support to achieve
these objectives. Mention should be made in this regard to
the principles set out in the important decisions adopted or
being prepared by the United Nations: the United Nations
New Agenda for the Development of Africa in the 1990s
and the Agenda for Development.
The Cairo Plan of Action also recalls the need for
the adoption of measures limiting the negative impact of
the Uruguay Round agreements on the development of
Africa in general and of the least developed countries in
particular, and urges creditors to be prepared to assist in
finding ways to reduce the debt burden, particularly as
regards the current levels of debt servicing.
The recent mid-term review of the United Nations
New Agenda was an opportunity for the international
community to renew its commitment to measures aimed
at adding new impetus to implementation, particularly as
regards external debt, the diversification of African
economies, greater access to markets and the transfer of
technology. Africa sincerely hopes that that commitment,
freely entered into by its partners, will be promptly
fulfilled.
Although the current situation tends to raise very
serious concerns, it is nonetheless possible to find
encouraging signs pointing to positive developments in
the situation on the African continent from the point of
view of economic growth and the consolidation of
democracy. And these are more than mere signs; some
examples of clear successes already visible in Africa in
recent years show that it is not heading exclusively
towards chaos and destruction. It is necessary to find
appropriate policies to manage these positive signs,
policies which we must be courageous enough to
implement. We are certain such actions will achieve
results.
Although the signs are positive, they still do not
reflect an irreversible trend. The burden of dependency
resulting from past policies is still too heavy for Africa to
reverse the situation on its own. Now more than ever, the
international community, specialized agencies and the
industrialized countries that are friends of Africa are
called upon to strengthen financial and technical
assistance to the continent so that underdevelopment can
be definitively overcome.
In this regard, we congratulate certain countries on
their willingness to maintain their levels of cooperation
with Africa. Cape Verde is also pleased to note the efforts
and generosity of certain partners, including some from
the South, on behalf of the development of our country.
5


Cape Verde does not expect to be solely a beneficiary
of the actions and initiatives of the United Nations. Despite
its limitations and the fragility of its economy, my country
wishes to contribute to the search for solutions to problems
demanding our attention and to participate in those actions
in which our presence is necessary.
Despite its brief history as an independent country,
Cape Verde has several times had an opportunity to play a
positive role in processes involving other countries, either
contributing to the dialogue and understanding between the
parties involved or through participation in United Nations
peacekeeping operations.
It is the understanding of the Government of Cape
Verde that, despite the structural difficulties it faces, it is
duty-bound to contribute to the creation of a peaceful
international environment and a partnership of solidarity
that will allow all the nations of the world to benefit from
mankind’s scientific and technical achievements and to
improve social management in order to guarantee each
citizen internationally recognized basic rights associated
with the values of freedom, democracy, development and
well-being.
In this regard, we must recall here the suffering of the
people of East Timor, deprived of the right to exercise self-
determination and subjugated to a foreign military
occupation for over 20 years. We note with admiration the
resilience of the courageous Maubère people, who have lost
so many of their sons to the cause of freedom. In this
forum, where so much has been done to support the right
of colonial peoples to decide their own destinies, we join
our voice to those demanding the restitution of legality in
that territory and that the Timorese people be given the full
exercise of their rights, including the right to self-
determination.
In this same context, we cannot remain indifferent to
the recent events in the Middle East. They show clearly that
there is no alternative to the peace process and that
dialogue, tolerance and common sense must prevail over
force, violence and intolerance, failing which the region
could well be plunged anew into chaos and destruction,
thus delaying once again the hope of its peoples to live in
peace and security.
The eyes and hopes of mankind are turned to the
United Nations. We are convinced that our Organization
will emerge from this session with renewed strength and
with new actions and initiatives that will enable us to look
confidently to the challenges that the dawn of the third
millennium holds for all Governments and peoples of the
world.






